EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dwight Poffenberger on March 15, 2021.
The application has been amended as follows: 
“The pocketed spring assembly of claim 15 wherein the scrim sheet is made of non-woven polypropylene fabric [[as is the non- woven polypropylene fabric of the strings of springs]]; the fabric of the string of springs is made of non-woven polypropylene.” In Claim 20.

Response to Amendment
The Amendments filed March 2nd, 2021 have been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Claim Warning, 112(a), 112(b), and 103 Rejection previously set forth in the Final Office Action mailed January 28th, 2021 and are hereby withdrawn in light of their correction. In light of applicant's amendments, and closer examination of the references, the claims are in condition for allowance. 
Response to Arguments
Applicant’s arguments, see Remarks (pages 8-10), filed March 2nd, 2021, with respect to Claim Rejections under 112 and Claim Rejections under 103 have been fully considered and are persuasive.  The 112 and 103 Rejections of January 28th, 2021 has been withdrawn. 

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon closer examination Moseneder and its combination with Eigenmann, the conditions of previous claim 5 (previously submitted on October 14th, 2020, now incorporated into the independent claims 1, 2, 10, and 15) that the thickness of the substrate be at least twice as thick as the scrim sheet, is not as predictable and explicit as previously considered in the Final Office Action mailed January 28th, 2021 (which noted the element was eminently demonstrated). While the necessities of Barber were not needed for claim 5 except for the dependency as originally asserted, there would be a degree of unpredictability in considering whether the scrim sheet will behave as applicant claims (the substrate being more rigid than the scrim sheet (per claims 1, 2, 10, and 15), is flexible enough in the height of the pocketed spring assembly to allow the pocketed spring assembly to be roll packed (per claim 2), but bendable for the purposes of roll packing the pocketed spring assembly (per claim 10), and 
Because no further art could sufficiently satisfy the material constraints understood to be applicant’s invention (continuous filament needled polyester with resin binder (or equivalents thereof)), the previously asserted Rejections of claims 1-20 are withdrawn in light of closer consideration to the art, the response to the condition of thickness, and the extraneous materials within the confines of Moseneder as the only reference to possess all requisite materials required for the claim interpretation of applicant’s functional limitation. For any reference to solely possess only a fraction of a continuous filament, needled polyester with resin binder substrate would necessitate impermissible hindsight bias to achieve applicant’s invention. It is being considered that a dimensionally stabilizing substrate (lacking a formal definition in the art) is drawing a definition from applicant’s specification (paragraph 0017) to incorporate a continuous filament, needled polyester with resin binder (or equivalents thereof), the combination of which facilitates the functional limitations necessitated by applicant’s claims.
It is concluded that the combination and limitation of applicant’s invention are considerable enough to overcome the best prior art at the conclusion of examination and would necessitate considerable modifications with primary and modifying references to attain applicant’s invention otherwise. No other art could be located that supplied the deficiencies previously noted concerning the features asserted by applicant, nor did they prove eminently configurable/combinable in light of the modes of operation of the art, where combinations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/LUKE HALL/Examiner, Art Unit 3673    
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        3/15/2021